

117 S575 IS: Marie Thompson Antilynching Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 575IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide Federal criminal penalties for lynching. 1.Short titleThis Act may be cited as the Marie Thompson Antilynching Act.2.Lynching(a)OffenseChapter 13 of title 18, United States Code, is amended by adding at the end the following:250.LynchingWhoever conspires with another person to violate section 249 and willfully causes or attempts to cause serious bodily injury (as defined in section 1365(h)) shall be punished in the same manner as a completed violation of such section, except that if the maximum term of imprisonment for such completed violation is less than 10 years, the person may be imprisoned for not more than 10 years. .(b)Table of sections amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by inserting after the item relating to section 249 the following:250. Lynching..